DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 20-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 17 May 2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2018/0266349 A1 to Almkvist (Almkvist).
In reference to claim 14, Almkvist discloses an apparatus for heating an exhaust gas after-treatment unit in a vehicle having, as a drive source, both a combustion engine and an electric motor (interpreted as intended use; however, see par. 0021), the apparatus comprising: a honeycomb body (18; Fig. 1) configured for exhaust gas to flow therethrough, the honeycomb body  having a hollow (19), through which hollow the exhaust gas flows; and at least one electric heating element (12) arranged in the hollow so as to heat the honeycomb body, wherein the honeycomb body comprises a plurality of metal foils stacked one on top of the other (par. 0035), which metal foils form between them a plurality of flow channels, through which a flow can pass along an axial direction, wherein the hollow of the honeycomb body extends in a radial direction, in which the at least one heating element is accommodated (see Fig. 2). 
In reference to claim 16, Almkvist discloses the apparatus as claimed in claim 14, wherein the heating element is operable at a system voltage above an onboard voltage in a vehicle operated with only a combustion engine (the heater is powered by the grid, par. 0034, at 110 or 220V, par. 0030, whereas the vehicle battery voltage is 12 or 24V, par. 0029).
Claim(s) 14, 15 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by DE 4132439 A1 to Bayer et al. (Bayer). A machine translation was relied upon for the basis of this rejection.
In reference to claim 14, Bayer discloses an apparatus for heating an exhaust gas after-treatment unit in a vehicle having, as a drive source, both a combustion engine and an electric motor (interpreted as intended use), the apparatus comprising: a honeycomb body (94; Fig. 6) configured for exhaust gas to flow therethrough, the honeycomb body having a hollow (96), through which hollow the exhaust gas flows; and at least one electric heating element (95, 97) arranged in the hollow so as to heat the honeycomb body, wherein the honeycomb body comprises a plurality of metal foils stacked one on top of the other (92, 93; par. 50), which metal foils form between them a plurality of flow channels, through which a flow can pass along an axial direction, wherein the hollow of the honeycomb body extends in a radial direction, in which the at least one heating element is accommodated (see Figs. 6, 9).
In reference to claim 15, Bayer discloses the apparatus as claimed in claim 14, wherein the heating element is operable at a system voltage of 12 volts up to a maximum of 48 volts (par. 0042).
In reference to claim 17, Bayer discloses the apparatus as claimed in claim 14, further comprising a shell (91) surrounding the honeycomb body, wherein, when viewed from the outside to the inside of the apparatus in the radial direction, the heating element has: a first region (outermost portion of 105, 54) in contact with the shell, a thermal insulating region (60, 62; Fig. 4), and a heating zone (101, 50).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bayer as applied to claim 14 above, and further in view of US 2018/0023442 A1 to Baensch et al. (Baensch).
In reference to claims 18 and 19, Bayer discloses the apparatus as claimed in claim 14, but fails to explicitly disclose an additional heating disk. However, Baensch discloses a similar apparatus including a honeycomb body (26; Fig. 1) and a heating element (34), further comprising an electrically heatable heating disk (32) arranged ahead of the honeycomb body in a flow direction of the exhaust gas, wherein the heating element in the honeycomb body and the heating disk are heatable independently of one another (see Fig. 2). It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the separately controllable heating disk disclosed by Baensch into the apparatus of Bayer. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as Baensch teaches that the arrangement advantageously provides for rapid raising of catalyst temperature regardless of the engine’s operation state (pars. 0007, 0016).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2017/0016370 A1 and US 2008/0170972 A1 each disclose apparatuses that also appear to anticipate at least claim 14.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MATTHIAS whose telephone number is (571)272-5168. The examiner can normally be reached M-Th 9am - 7pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN R MATTHIAS/Primary Examiner, Art Unit 3746                                                                                                                                                                                           
03 June 2022